Opinion by
Porter, J.,
This is an appeal by the plaintiff from the order of the court below discharging a rule for judgment for want of a sufficient affidavit of defense. The facts as developed by the statement of claim and the affidavit of defense and the law applicable thereto are very clearly and satisfactorily summarized in the opinion filed by Judge Broomall of the court below, which will appear in the report of this case, and fully vindicate the action of the court. We deem it necessary to add but a single suggestion. The affidavit of defense distinctly avers that the defendant had, prior to the institution of this action by the plaintiff, at No. 201 March Term, 1913, of the court below, filed a petition, under the provisions of the Act of April 17, 1905, P. L. 183, for the purpose of having the license fees in question adjusted according to law. The result of that proceeding ought to determine the validity of the charges imposed by the ordinance in question. The specifications of error 'are overruled.
The appeal is dismissed at the costs of the plaintiff, but without prejudice, &c.